Case 1:19-cv-05523-SDG Document 54-1 Filed 11/16/20 Page 1 of 6

EXHIBIT A

 

 
Case 1:19-cv-05523-SDG Document 54-1 Filed 11/16/20 Page 2 of 6

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

BERKELEY VENTURES II, LLC
Plaintiff,

Civil Action File No.

Vv. 1:19-cv-05523-SDG

SIONIC MOBILE CORPORATION and
RONALD D. HERMAN,

Defendants.

 

 

MOVANT PATRICK GAHAN’S MOTION TO DISQUALIFY BUSCH,
SLIPAKOFF, MILLS & SLOMKA, LLC AS COUNSEL OF RECORD FOR
PLAINTIFF BERKELEY VENTURES II, LLC

Non-Party Patrick Gahan has filed a Motion to Intervene in the above-styled
action, and is attaching as Exhibit A to that Motion this Motion to Disqualify the
PlaintifPs Counsel of Record, Busch, Slipakoff, Mills & Slomka, LLC (“Busch
Slipakoff’), which he intends to file with the Court if his Motion to Intervene is
granted. Mr. Gahan respectively requests that if the Court grants Mr. Gahan’s
Motion to Intervene, that it also order that this Motion be deemed as filed with the
Court on the same date.

Mr. Gahan files this Motion to Disqualify Busch Slipakoff based on the

undisputed facts that Adam Slipakoff, the law partner of Bryan E Busch, represented

4813-2005-1922 v.3

 

 
Case 1:19-cv-05523-SDG Document 54-1 Filed 11/16/20 Page 3 of 6

Mr. Gahan and his business interests for over four years, including during the period
of 2015 — 2017. During this time Mr. Slipakoff developed a deep and detailed
knowledge of Mr. Gahan and his businesses and other interests. In the course of that
representation, Mr. Slipakoff learned confidential matters regarding Mr. Gahan and
his relationship to Sionic Mobile Corporation (“SMC”) as well as his transfer of
shares to Enduring Hearts and another charity. In this lawsuit, Plaintiff (who is
represented Mr. Slipakoff’s current firm) alleges that these transactions were part of
Defendants’ unlawful scheme.

Because Mr. Slipakoff represented Mr. Gahan with respect to a prior
transaction involving SMC stock that is now alleged by Mr. Slipakoff’s law partner
to be a part of the Defendants’ scheme to defraud Plaintiff, Busch Slipakoff must be
disqualified. This matter is substantially related to Mr. Slipakoffs prior
representation of Mr. Gahan, and Plaintiff’s interests are materially adverse to those
of Mr. Gahan.

For the reasons stated in the Brief in Support of this Motion, (Exhibit B to
Motion to Intervene) Movant Patrick Gahan respectfully requests that this Court
grant this Motion and disqualify Busch, Slipakoff, Mills & Slomka, LLC, from

representing the Plaintiff in this action.

4813-2005-1922 v.3

 

 
Case 1:19-cv-05523-SDG Document 54-1 Filed 11/16/20 Page 4 of 6

4813-2005-1922 v.3

Respectfully submitted,

/s/ S. Wade Malone

 

S. Wade Malone

Georgia Bar No. 468015
wade.malone@nelsonmullins.com
Michelle W. Johnson

Georgia Bar No. 759611
michelle.johnson@nelsonmullins.com
Nelson Mullins Riley & Scarborough LLP
201 17" Street, 17 Floor

Atlanta, GA 30363

Telephone: (404) 322-6000

 

Attorneys for Movant Patrick Gahan
Case 1:19-cv-05523-SDG Document 54-1 Filed 11/16/20 Page 5 of 6

CERTIFICATE OF COMPLIANCE
I certify that the foregoing was prepared using Times New Roman font,
14-point type, which is one of the font and print selections approved by the Court in
L.R. 5.1(C).

This 16" day of November 2020.

/s/ S. Wade Malone
Georgia Bar No. 468015

 

Attorney for Movant Patrick Gahan

4813-2005-1922 v.3

 

 
Case 1:19-cv-05523-SDG Document 54-1 Filed 11/16/20 Page 6 of 6

CERTIFICATE OF SERVICE
I hereby certify that on this day I filed the within and foregoing Movant
Patrick Gahan’s Motion to Disqualify Bush, Slipakoff, Mills & Slomka, LLC
as Counsel of Record for Plaintiff Berkeley Ventures II, LLC with the Clerk of
Court by using the CM/ECF system, which will send electronic notification of

such filing to the following:

Bryan E. Busch
Laura Mirmelli
Busch, Slipakoff, Mills & Slomka, LLC
Riverwood 100, 21st Floor
3350 Riverwood Parkway
Atlanta, GA 30339

Simon Jenner
Richard J. Baker
Baker Jenner LLLP
201 Interstate North Parkway, SE
Suite 100
Atlanta, GA 30339

This 16" day of November 2020.

/s/ S. Wade Malone
Georgia Bar No. 468015

 

Attorney for Movant Patrick Gahan

4813-2005-1922 v.3

 

 
